          Case 3:17-cv-05769-RJB Document 273 Filed 03/27/20 Page 1 of 2




1                                                                    The Honorable Robert J. Bryan

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
7
     UGOCHUKWU GOODLUCK
8    NWAUZOR, FERNANDO AGUIRRE-                         No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
9    those similarly situated,                          DECLARATION OF JAMAL N.
                                                        WHITEHEAD IN SUPPORT OF
10                                   Plaintiffs,        PLAINTIFFS’ OPPOSITION TO
                                                        DEFENDANT’S MOTION FOR
11          v.                                          SUMMAR Y JUDGMENT

12   THE GEO GROUP, INC., a Florida
     corporation,
13
                                    Defendant.
14

15          I, JAMAL N. WHITEHEAD, declare as follows:

16          1.      I am over the age of eighteen, competent to testify in this matter, and do so

17   based on personal knowledge.

18          2.      I attach as Exhibit 1 true and correct copies of excerpts from the deposition of

19   Byron Eagle, taken December 5, 2019. At the time of his deposition, Mr. Eagle was the Chief

20   of secure residential operations for the Washington Department of Corrections.

21          3.      I attach as Exhibit 2 true and correct copies of excerpts from the deposition of

22   Debra Jean Eisen, taken December 13, 2019. At the time of her deposition, Ms. Eisen was the

23   Contracts Administrator for the Washington State Department of Corrections.

24
      WHITE HEAD DECL. IN SUP POR T                          SCH ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
      OF PLTFS.’ OPP. TO DEF. MSJ                                  Phone (206) 622-8000 Fax (206) 682-2305
25    (17-cv-05769-RJB )   1
          Case 3:17-cv-05769-RJB Document 273 Filed 03/27/20 Page 2 of 2




1           4.      I attach as Exhibit 3 true and correct copies of excerpts from the deposition of

2    David Holt, taken December 17, 2019. At the time of his deposition, Mr. Holt was the CEO of

3    Western State Hospital.

4           5.      I attach as Exhibit 4 true and correct copies of excerpts from the deposition of

5    Sean Murphy, taken December 19, 2019. At the time of his deposition, Mr. Murphy was the

6    Assistant Secretary for the Behavioral Health Administration within the Washington

7    Department of Social and Health Services.

8           6.      I attach as Exhibit 5 true and correct copies of excerpts from the deposition of

9    Plaintiff Ugochukwu Goodluck Nwauzor, taken June 19, 2018.

10          7.      I attach as Exhibit 6 true and correct copies of excerpts from the deposition of

11   Christina Wells, taken December 16, 2019. At the time of her deposition, Ms. Wells was a

12   Residential Habilitation Center Program Manager for the State of Washington.

13          8.      I attach as Exhibit 7 a true and correct copy of the 2011 PBNDS Standards,

14   § 4.1 - Food Service.

15          I declare under penalty of perjury under the laws of the United States that the above is

16   true and correct.

17          DATED at Seattle, Washington this 27th day of March, 2020.

18
                                              s/ Jamal N. Whitehead
19                                            JAMAL N. WHITEHEAD

20

21

22

23

24
      WHITE HEAD DECL. IN SUP POR T                          SCH ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
      OF PLTFS.’ OPP. TO DEF. MSJ                                  Phone (206) 622-8000 Fax (206) 682-2305
25    (17-cv-05769-RJB )   2
